Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims presented for examination: 1-20


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) identifying product and/or service…, collecting contextual information associated…, determining interrelationship…, receiving an inducive search query… and return contextual…. This judicial exception is not integrated into a practical application because the application is not required a machine to perform the steps.  The method can be done abstractly. The claim(s) 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim languages call for identifying, collecting context information, determine relationship and interoperation between product and/or service, using the inducive query to find the product and/or service and returning contextual information and the related product and/or service without using a computer system to perform.  Rather the concept can be archived by mental process..
	Dependent 2-6 does not include a computer to perform the method as required. 

Allowable Subject Matter
3.	Claims 1-7 will be allowed when applicant has overcome the 101 rejection as set forth in this application.
	Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 1, 8 and 15, cited reference(s) Bordaweckar et al. alone or in combination fails to teach or suggest “identifying products and/or services in the trusted domain are identified; collecting contextual information associated with the products and/or services; determining interrelationships and interoperations between the products and/or services; receiving an inducive search query as to a particular product and/or service; returning contextual information as to the particular product and/or service and related products and/or services.”
Dependent claims 2-7, 9-14 and 16-20 are allowed under the same reason as to claims 1, 8 and 15.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154